Filed:   February 26, 1996


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                             No. 95-2618
                            (CA-95-716-A)



Louella F. Benson,

                                               Plaintiff - Appellant,

           versus

Kenneth Duvall, et al,

                                              Defendants - Appellees.




                              O R D E R


    The Court amends its opinion filed February 21, 1996, as

follows:
    On the cover sheet, section 4 -- the decided date is corrected

to read "February 21, 1996."

                                       For the Court - By Direction



                                            /s/ Bert M. Montague

                                                      Clerk
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2618



LOUELLA F. BENSON,

                                            Plaintiff - Appellant,

          versus

KENNETH DUVALL; SALLY DUVALL; JASON DUVALL;
JAMES G. SMALLEY; J. HOWE BROWN, JR.; JANE M.
ROUSH,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge; Albert V. Bryan, Jr., Senior District Judge. (CA-95-716-A)

Submitted:   February 7, 1996          Decided:     February 21, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Louella F. Benson, Appellant Pro Se. James Gerard Smalley, Fair-
fax, Virginia; Rita Marie Sampson, OFFICE OF THE ATTORNEY GENERAL
OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


                                 2
PER CURIAM:

     Appellant appeals from the district court's order granting

Defendants' motions to dismiss and denying Appellant's motions for

reconsideration. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Benson v. Duvall,
No. CA-95-716-A (E.D. Va. July 18 & 28, 1995; Sept. 12, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                3